               Case 1:21-cv-00603-GBD Document 1 Filed 01/22/21 Page 1 of 12




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------x
STACEY MERCER, an individual,

                   Plaintiff,                                   CASE NO.: 21-00603
v.

764 DOVER LEIPSIC LLC,
a Delaware limited liability company,

                  Defendant.
------------------------------------------------------------x

                                                COMPLAINT

          Plaintiff, STACEY MERCER (hereinafter “Plaintiff”), sues Defendant, 764 DOVER

LEIPSIC LLC, (hereinafter “Defendant”) for injunctive relief, attorneys’ fees, and litigation costs,

including but not limited to disbursements, court expenses, and other fees, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA Accessibility

Guidelines, 28 C.F.R. Part 36 (hereinafter “ADAAG”), and for injunctive relief and damages,

pursuant to the New York State Human Rights Law, and the New York City Human Rights Law,

and alleges:

                                              INTRODUCTION

          1.       Defendant owns and/or operates that certain hotel known as COMFORT SUITES,

located at 1654 North Dupont Highway, Dover, DE, 19901 (the “Hotel”). The Hotel takes

reservation through a website located at https://www.choicehotels.com/delaware/dover/comfort-

suites-hotels/de402 (the “Website”). In addition to taking reservations through the Website, the

Hotel provides information to the public through the Website, including available guestrooms and

amenities.




80265v1
               Case 1:21-cv-00603-GBD Document 1 Filed 01/22/21 Page 2 of 12




          2.       Defendant is required by federal law to ensure that all of its reservation systems,

including its online reservation systems (a) identify and describe disabled accessible features of

the Hotel in detail; (b) identify and describe disabled accessible features of ADA compliant guest

rooms in detail; (c) permit disabled individuals to independently assess whether the Hotel and its

available guestrooms meet their individual accessibility needs (by describing accessible and

inaccessible features); and (d) allow reservations to be taken for accessible guestrooms in the same

manner as for non-accessible guestrooms.1 Defendant has not complied. This lawsuit follows.

                                    JURISDICTION AND VENUE

          3.       This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C., §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

2201 and 2202).

          4.       This Court has personal jurisdiction over Defendant in this action, pursuant to the

New York Long Arm Statute, N.Y. C.P.L.R. §302. Defendant operates an interactive website,

which takes information, confirms hotel reservations, and takes payments from users, including

users in New York who desire to do so. Defendant has and/or seeks on a continuing basis to take

hotel reservations from persons located in this District through its Website.

          5.       Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a substantial

part of the events or omissions giving rise to the claims here at issue occurred in this District;




1
  This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These
requirements apply not only to the Website, but also to every online reservation system on which
reservations can be made to stay at the Hotel, including orbitz.com, travelocity.com, hotels.com,
and others.
80265v1                                             2
               Case 1:21-cv-00603-GBD Document 1 Filed 01/22/21 Page 3 of 12




Plaintiff encountered Defendant’s ADA violations described herein in this District, and the injury

to Plaintiff here at issue occurred in this District.

          6.       This Court has supplemental jurisdiction over Plaintiff’s claims arising under New

York State law. 28 U.S.C.S. §1367(a).

                                               PARTIES

          7.       At all times material hereto, Plaintiff, STACEY MERCER, was and is over the age

of 18 years, sui juris, and a resident of New York, New York, which is located within this District.

          8.       Plaintiff has at all material times suffered from a “qualified disability” under the

ADA. Because of a criminal act perpetrated against her, Plaintiff suffers from paraplegia, and

therefore uses a wheelchair.

          9.       Defendant is running a Delaware hotel, which is conducting business in New York

pursuant to N.Y. C.P.L.R. §302 by virtue of its highly interactive Website, which is usable by

persons in this District to reserve, confirm, and pay for, Hotel guestrooms.

                                     COUNT I
                 VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

          10.      On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to

provide a clear and comprehensive national mandate for the elimination of discrimination against

individuals with disabilities and to provide clear, strong, consistent, enforceable standards

addressing such discrimination, invoking the sweep of congressional authority in order to address

the major areas of discrimination faced day-to-day by people with disabilities to ensure that the

Federal government plays a central role in enforcing the standards set by the ADA. 42 U.S.C. §

12101(b)(l) - (4).

          11.      Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for

80265v1                                             3
           Case 1:21-cv-00603-GBD Document 1 Filed 01/22/21 Page 4 of 12




Title III of the Americans With Disabilities Act of 1990. Public accommodations, including places

of lodging were required to conform to these revised regulations on or before March 15, 2012.

          12.   On March 15, 2012, the revised regulations implementing Title III of the ADA took

effect, imposing significant new obligations on inns, motels, hotels and other “places of lodging.”

28 C.F.R. §36.302(e)(l) provides that:

                Reservations made by places of lodging. A public accommodation
                that owns, leases (or leases to), or operates a place of lodging shall,
                with respect to reservations made by any means, including by
                telephone, in-person, or through a third party –

                (i)    Modify its policies, practices, or procedures to ensure that
                individuals with disabilities can make reservations for accessible
                guest rooms during the same hours and in the same manner as
                individuals who do not need accessible rooms;

                (ii)    Identify and describe accessible features in the hotels and
                guest rooms offered through its reservations service in enough detail
                to reasonably permit individuals with disabilities to assess
                independently whether a given hotel or guest room meets his or her
                accessibility needs;

                (iii) Ensure that accessible guest rooms are held for use by
                individuals with disabilities until all other guest rooms of that type
                have been rented and the accessible room requested is the only
                remaining room of that type;

                (iv)   Reserve, upon request, accessible guest rooms or specific
                types of guest rooms and ensure that the guest rooms requested are
                blocked and removed from all reservations systems; and

                (v)    Guarantee that the specific accessible guest room reserved
                through its reservations service is held for the reserving customer,
                regardless of whether a specific room is held in response to
                reservations made by others.

          13.   In promulgating the new requirements, the Department of Justice made clear that

individuals with disabilities should be able to reserve hotel rooms with the same efficiency,




80265v1                                           4
           Case 1:21-cv-00603-GBD Document 1 Filed 01/22/21 Page 5 of 12




immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,

Appx. A.

          14.   Hotels (and motels) are required to identify and describe all accessible features in

the hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities

receive information they need to benefit from the services offered by the place of lodging.” 28

C.F.R. Part 36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as

“accessible” does not ensure necessarily that the room complies with all of the 1991 Standards.”

28 C.F.R. Part 36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

          15.   In addition,

                hotel rooms that are in full compliance with current standards may
                differ, and individuals with disabilities must be able to ascertain
                which features – in new and existing facilities – are included in the
                hotel’s accessible guest rooms. For example, under certain
                circumstances, an accessible hotel bathroom may meet accessibility
                requirements with either a bathtub or a roll in shower. The presence
                or absence of particular accessible features such as these may mean
                the difference between a room that is usable by a particular person
                with a disability and one that is not.

28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific accessible

features and not merely recite that a guestroom is “accessible” or “ADA” or list accessibility

features that may (or may not) be offered within a particular room.

          16.   For hotels in buildings constructed after the effective date of the 1991 Standards, it

is sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible

guestroom, to specify the room type, the type of accessible bathing facility in the room, and the

communications features in the room. 28 C.F.R. Part 36, Appx. A.

          17.   However, for hotels in buildings constructed prior to the 1991 Standards,

information about the hotel should include, at a minimum



80265v1                                           5
           Case 1:21-cv-00603-GBD Document 1 Filed 01/22/21 Page 6 of 12




                information about accessible entrances to the hotel, the path of travel
                to guest check-in and other essential services, and the accessible
                route to the accessible room or rooms. In addition to the room
                information described above, these hotels should provide
                information about important features that do not comply with the
                1991 Standards. For example, if the door to the “accessible” room
                or bathroom is narrower than required, this information should be
                included (e.g., door to guest room measures 30 inches clear).
                [emphasis added].

28 C.F.R. Part 36, Appx. A.

          18.   The Hotel is a place of public accommodation that owns and/or leases and operates

a place of lodging pursuant to the ADA.

          19.   The Website (and all other online reservation platforms used by the Hotel) allow

reservations for the Hotel to be taken online. The Defendant has control over information provided

to the public about the Hotel through the Website and/or other online platforms.

          20.   Prior to filing this lawsuit, Plaintiff visited the Website to learn about accessible

features of the Hotel, and to independently assess whether the Hotel is accessible to her, and

whether she could independently reserve an accessible room at the Hotel, in the same manner as

those seeking to reserve non-accessible rooms. She did this in furtherance of possible travel to

Delaware, which will require an accessible room, and to achieve ADA compliance more generally.

Upon her visit to the Website, Plaintiff discovered that the Website does not provide the

accessibility information that she requires and does not allow for reservation of accessible

guestrooms. In short, the Website does not comply with the ADA and ADAAG.

          21.   The Website homepage does not address hotel accessibility. There is no ADA

Accessibility Statement. Accessibility Amenities listed under the Amenities tab state the hotel is

mobility and hearing accessible and has roll-in showers. No further accessible descriptions are

provided. Room Types are provided under the Guest Rooms tab. A brief description of each room



80265v1                                           6
           Case 1:21-cv-00603-GBD Document 1 Filed 01/22/21 Page 7 of 12




type is provided. Only the King Bed, 1 Room Suite makes claim that the suite is accessible. In the

accessible room amenities it simply concluded that the room is “Mobility and Hearing Accessible.”

However, there is no further description or details as to what those accessible features actually are,

nor is there any information as it relates to bathing facilities. The Check Availability link provides

an online calendar to make a reservation, and there is an option to select an accessible room, but

there is no further information as to what makes the room accessible.

          22.   The Website also has no accessibility information concerning common areas and

amenities. The Website does not indicate whether the Hotel common areas and amenities are in

full compliance, or out of compliance, with the 1991 Standards, making it impossible for a

prospective disabled guest to evaluate the feasibility of a stay.

          23.   This is not intended to be an exclusive list, and Plaintiff also brings this action to

remediate all violations of the ADAAG found to exist upon the Website, and upon all online

reservation platforms used by the Hotel.

          24.   In addition to the list above, upon information and belief, Defendant may not

effectively (i) ensure that accessible guest rooms are held for use by individuals with disabilities

until all other guest rooms of that type have been rented and the accessible room requested is the

only remaining room of that type; (ii) reserve, upon request, accessible guest rooms or specific

types of guest rooms and ensure that the guest rooms requested are blocked and removed from all

reservations systems; or (iii) guarantee that the specific accessible guest room reserved through its

reservations service is held for the reserving customer, regardless of whether a specific room is

held in response to reservations made by others. Discovery is required on these issues.

          25.   Plaintiff will visit the Website again, upon the Defendant’s compliance with the

laws and regulations specified herein, in order learn about the accessible (and inaccessible)



80265v1                                           7
           Case 1:21-cv-00603-GBD Document 1 Filed 01/22/21 Page 8 of 12




features, learn about the accessible (and inaccessible) features of guestrooms, assess the extent to

which the hotels meet each of their specific accessibility needs, and determine whether they can

reserve an accessible guestroom.

          26.   Defendant has discriminated against Plaintiff and all other mobility-impaired

individuals by denying full and equal access to and enjoyment of the goods, services, facilities,

privileges, advantages and accommodations offered on the Websites, due to the continuing ADA

and ADAAG violations as set forth above. Defendant has had eight (8) years to bring the Website

(and other online reservation platforms, as applicable) into compliance with the ADAAG

revisions, but has failed or refused to do so.

          27.   Modifying the Website (and other online reservation platforms, as applicable) to

comply with the ADA and ADAAG is accomplishable without undue burden or expense and is

readily achievable. But in any event, upon information and belief, the Website has been altered,

updated, and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

          28.   Defendant will continue to discriminate against Plaintiff and all other disabled

individuals who access the Website (and other online reservation platforms, as applicable) unless

and until Defendant modifies the Website (and other online reservation platforms, as applicable)

to set forth all required information, as set forth above.

          29.   Plaintiff is without an adequate remedy at law and is suffering irreparable harm,

and Plaintiff reasonably anticipates that she will continue to suffer this harm unless and until

Defendant is required to correct the ADA violations found upon the Websites (and other online

reservation platforms, as applicable), and to maintain the Websites (and other online reservation

platforms, as applicable), inclusive of the online reservation system, and accompanying policies




80265v1                                           8
           Case 1:21-cv-00603-GBD Document 1 Filed 01/22/21 Page 9 of 12




and procedures, in a manner that is consistent with and compliant with ADA and ADAAG

requirements.

          30.   Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief

to Plaintiff including an Order that compels Defendant to enact policies that are consistent with

the ADA and its remedial purposes, and to alter and maintain its Website (and other online

reservation platforms, as applicable), and all online reservation systems, in accordance with the

requirements set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).

                                     COUNT II
                VIOLATIONS OF THE NEW YORK STATE HUMAN RIGHTS LAW

          31.   Plaintiff re-avers the allegations set forth above as though fully set forth herein.

          32.   The New York State Human Rights Law provides:

                It shall be an unlawful discriminatory practice for any person, being
                the owner, lessee, proprietor, manager, superintendent, agent or
                employee of any place of public accommodation…. because of the
                … disability … of any person, directly or indirectly, to refuse,
                withhold from or deny to such person any of the accommodations,
                advantages, facilities or privileges thereof … to the effect that any
                of the accommodations, advantages, facilities and privileges of any
                such place shall be refused, withheld from or denied to any person
                on account of … disability … 2

          33.   The Website (and other online reservation platforms, as applicable) is a gateway to,

and a part of, the Hotel, which is a place of public accommodation as defined by the New York

State Human Rights Law.

          34.   By maintaining barriers that discriminate against people with disabilities through

the actions described above, Defendant has, directly or indirectly, refused, withheld, and/or denied

to Plaintiff, because of disability, accommodations, advantages, facilities or privileges of the Hotel.



2
    NYS Exec. Law § 296 (2)(a).

80265v1                                            9
           Case 1:21-cv-00603-GBD Document 1 Filed 01/22/21 Page 10 of 12




The failure by Defendant to act to identify and remove these barriers, which have been illegal since

March 15, 2012, can be construed as “negligence per se.”

          35.   Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seek judgment pursuant to N.Y.

Exec. Law §297, including damages pursuant to §297(9) thereof.

                                    COUNT III
                VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS LAW

          36.   Plaintiff re-avers the allegations set forth above as though fully set forth herein.

          37.   The New York City Human Rights Law provides:

                It shall be an unlawful discriminatory practice for any person, being
                the owner, lessee, proprietor, manager, superintendent, agent or
                employee of any place or provider of public accommodation
                because of the actual or perceived…disability…of any person,
                directly or indirectly, to refuse, withhold from or deny to such
                person any of the accommodations, advantages, facilities or
                privileges thereof…to the effect that any of the accommodations,
                advantages, facilities and privileges of any such place or provider
                shall be refused, withheld from or denied to any person on account
                of …disability…3

          38.   Defendant is in violation of the New York City Human Rights Law by denying the

Plaintiff full access to all the accommodations, benefits, and services, available appurtenant to the

Hotel, as described above.

          39.   Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to the

New York City Human Rights Law, and all relief provided for thereunder.




3
    NYC Admin Code § 8-107(4)(a)
80265v1                                           10
           Case 1:21-cv-00603-GBD Document 1 Filed 01/22/21 Page 11 of 12




          WHEREFORE, Plaintiff, STACEY MERCER, respectfully requests that this Court enter

judgment in her favor, and against Defendant, as follows:

          a.    A declaration that the Website (and other online reservation platforms, as

applicable) is owned, leased, operated, and/or controlled by Defendant is in violation of the ADA,

NYSHRL, and/or NYCHRL;

          b.    Temporary and permanent injunctive relief enjoining Defendant from continuing

its discriminatory practices, including the requirement that Defendant permanently implement

policies, practices, procedures, including online content, consistent with the mandates of the 2010

ADAAG Standards on its Website (and other online reservation platforms, as applicable);

          c.    Temporary and permanent injunctive relief enjoining Defendant from maintaining

or controlling content on any Website through which it is offering online reservations for any hotel

that it owns or operates, unless such Website and online reservation system fully comply with 28

C.F.R. §36.302(e)(l);

          d.    An award of reasonable attorneys’ fees, costs, disbursements and other expenses

associated with this action, in favor of Plaintiff;

          e.    An award of compensatory damages deemed just and appropriate pursuant to

NYSHRL and NYCHRL, to Plaintiff; and




80265v1                                           11
           Case 1:21-cv-00603-GBD Document 1 Filed 01/22/21 Page 12 of 12




          f.     Such other and further relief as this Court deems just, necessary and appropriate

under the circumstances.

          DATED this 22th day of January, 2021.

                                                       Respectfully Submitted,

                                                       BASHIAN & PAPANTONIOU, P.C.
                                                       Attorneys for Plaintiff
                                                       500 Old Country Road, Ste. 302
                                                       Garden City, NY 11530
                                                       Tel: (516) 279-1554
                                                       Fax: (516) 213-0339

                                                       By: /s/ Erik M. Bashian, Esq.
                                                       ERIK M. BASHIAN, ESQ. (EB7326)
                                                       eb@bashpaplaw.com




80265v1                                           12
